Citation Nr: 0942030	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  09-00 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for residuals of a head 
injury, to include headaches.

2. Entitlement to service connection for a right ankle 
disorder.

3. Entitlement to service connection for a right knee 
disorder, including a scar.

4. Entitlement to service connection for a left arm disorder, 
to include as secondary to asbestos exposure.

5. Entitlement to service connection for a back disorder, to 
include as secondary to asbestos exposure.

6. Entitlement to service connection for intestinal cancer, 
to include as secondary to asbestos exposure.

7. Entitlement to service connection for a stomach disorder, 
to include as secondary to asbestos exposure.
8. Entitlement to service connection for a respiratory 
disorder, to include as secondary to asbestos exposure.

9. Entitlement to an initial rating in excess of 10 percent 
for service-connected posttraumatic stress disorder (PTSD).

10. Entitlement to an initial rating in excess of 10 percent 
for service-connected bilateral hearing loss.

11. Entitlement to total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in March 2008 
and May 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

In September 2008, the Veteran testified at a personal 
hearing before a Decision Review Officer (DRO), sitting at 
the RO.  A transcript of the hearing is associated with the 
claims file.

The Board notes that the Veteran also filed timely appeals 
with denials of service connection for a right arm disorder 
and tinnitus.  However, in a December 2006 rating decision, 
these claims were granted by the RO.  Hence, they are no 
longer before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an initial rating in excess of 
10 percent for service-connected bilateral hearing loss and 
entitlement to a TDIU rating are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The medical evidence of record does not demonstrate a 
current diagnosis related to residuals of a head injury.

2. The medical evidence of record does not demonstrate a 
current diagnosis of a right ankle disorder.

3. The medical evidence of record does not demonstrate a 
current diagnosis of a right knee disorder.

4. The medical evidence of record does not demonstrate a 
current diagnosis of a left arm disorder.

5. The medical evidence of record does not demonstrate a 
current diagnosis of a back disorder.

6. The medical evidence of record does not demonstrate a 
current diagnosis of intestinal cancer or a disorder 
constituting residuals of intestinal cancer or its treatment.

7. A stomach disorder was not present in service, or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service, to include asbestos exposure.

8. A respiratory disorder was not present in service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service, to include asbestos exposure.

9. Service-connected PTSD is manifested by decreased work 
efficiency during times of stress due to mild and transient 
symptoms of restricted affect, anxious mood, impaired sleep, 
and irritability. 


CONCLUSIONS OF LAW

1. Residuals of a head injury, to include headaches, were not 
incurred in or aggravated by the Veteran's active duty 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2. A left arm disorder was not incurred in or aggravated by 
the Veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).

3. A right ankle disorder was not incurred in or aggravated 
by the Veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).
4. A right knee disorder, to include a scar, was not incurred 
in or aggravated by the Veteran's active duty military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

5. A back disorder was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

6. Intestinal cancer was not incurred in or aggravated by the 
Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

7. A stomach disorder was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

8. A respiratory disorder was not incurred in or aggravated 
by the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

9. The criteria for an initial rating in excess of 10 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in October 2007 with regard to his 
service connection claims prior to the initial unfavorable 
AOJ decisions issued in March 2008 and May 2008.  A second 
letter was sent in December 2007 with respect to the 
Veteran's stressors for his PTSD claim.

The Board observes that the pre-adjudicatory VCAA notice 
issued in October 2007 and informed the Veteran of the type 
of evidence necessary to establish service connection, how VA 
would assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
Additionally, this letter advised the Veteran of the evidence 
required to support disability ratings and effective dates.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claims, has 
been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Based on the above, the Board finds that further 
VCAA notice is not necessary prior to the Board issuing a 
decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records and the 
reports of January 2008, May 2008, and November 2008 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claims.  The Veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of the claims. 

The Board observes that the Veteran was afforded VA 
examinations with regard to his head injury, left arm, 
intestinal cancer, stomach, respiratory, and PTSD claims.  
With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
At each of these examinations, with regard to service 
connection, the examiner had opportunity to review the claims 
file, noting relevant documents in service treatment records 
and post-service treatment evidence, documented the Veteran's 
subjective complaints and medical history, and examined the 
Veteran.  The examiner then provided an opinion that was 
supported by a rationale based on all the available evidence.  
There is nothing to suggest that any examiner's opinion is 
not sufficiently based on the facts of the case or that he 
reached an arbitrary conclusion.  Additionally, with respect 
to the intestinal cancer claim, the examiner supplied a 
lengthy addendum addressing the etiology of colon cancer in 
relation to asbestos exposure.  

As for the Veteran's rating claim, the May 2008 examination 
report provided information sufficient in detail and 
relevance to the rating criteria to allow for determination 
of the appropriate disability rating.  Further, nothing 
suggests that the examiner documented findings inconsistent 
with the medical history outlined in the claims file.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to these issues on appeal has been met.  38 C.F.R. § 3.159 
(c)(4).  

The Board acknowledges that the Veteran was not afforded a VA 
examination to address his right ankle, right knee, or back 
claims, but the Board finds that such examination are not 
necessary.  The medical records associated with the claims 
file do not contain any diagnosis or complaint of disorders 
of the right ankle, right knee, or back.  None of his VA or 
private treatment records note, even by history, a diagnosed 
disorder of the right ankle, right knee, and back.  Thus, 
there is no disability for which an examiner's opinion is 
required to assess etiology.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the Veteran's claims.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Service connection

The Veteran contends that he suffers from disorders as a 
result of a head injury that he sustained in service.  
Additionally, he argues that he has current disorders of the 
stomach, respiratory system, left arm, and back and 
intestinal cancer due to exposure to asbestos in service.  
Further, he claims disorders of the right knee and right 
ankle that are related to his military service.  He relates 
his right ankle disorder specifically to an incident when a 
gun mount rolled onto his foot and his right knee disorder to 
when he struck his knee against a pipe.  Thus, he contends 
that service connection is warranted for these disorders.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

With regard to asbestos-related claims, there is no specific 
statutory guidance, nor has the Secretary promulgated any 
regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting from asbestos exposure.  The date of this amended 
material is December 13, 2005.  The Court has held that VA 
must analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and be inhaled or swallowed.  Id. at Subsection (b).  
Inhalation of asbestos fibers can produce fibrosis (the most 
commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the Veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
Veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).
Thus, VA must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).  The provisions in 
former paragraph 7.68 (predecessor to paragraph 7.21) of VBA 
Manual M21-1, Part VI, do not create a presumption of 
exposure to asbestos.  See Dyment v. West, 13 Vet. App. 141 
(1999).  Hence, medical nexus evidence is required in claims 
for asbestos related disease.  See VAOPGCPREC 04-00.

Service treatment records reflect the following relevant 
treatment for the Veteran's claimed disorders.  A November 
1952 record shows that he was treated for gastritis.  In 
January 1954, the Veteran was seen for generalized 
subcutaneous nodules, which were noted to be painful on the 
right arm and right chest.  In October 1954, the nodules were 
reported to be on the arms and trunk.  Three nodules were 
excised from the right and left arms and trunk for biopsy, 
and a diagnosis of lipoma was assessed.  Also in October 
1954, the Veteran fell from a ladder on Board ship and was 
apparently knocked unconscious.  A small linear fracture of 
the temporal bone was noted, but no symptoms were observed 
during hospitalization and there was no intracranial 
complication found.  

There is no reference in service to complaint, treatment, or 
diagnosis with regard to the right ankle or right knee, or to 
a respiratory disorder.  Additionally, service treatment 
records document no treatment that is suggestive of 
intestinal cancer.  The Veteran's clinical examination at 
separation was normal, to include a negative chest film.  
Therefore, service treatment records reveal a specific event 
or injury to which a current disorder may be linked with 
regard to the Veteran's head injury, stomach, and left arm 
claims only.    

However, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Thus, the record must also establish that 
he has current disabilities that may be linked to military 
service.

In this regard, the Board notes that post-service treatment 
evidence does not demonstrate a current disorder related to a 
head injury.  Private and VA treatment records do not discuss 
any disorder, to include headaches, as being due to a head 
injury.  In this regard, the Board notes that that the 
Veteran denied having sought any treatment for a head injury 
at any time since service at a January 2008 VA examination.  
The Veteran also indicated that he used to have headaches, 
but that they had gone away and were no longer a concern.  
Further, VA treatment records show that he denied chronic or 
recurrent headache, blurred vision, memory loss, and 
seizures.  Additionally, the VA examiner stated that, based 
on the subjective claims, objective findings, and the 
Veteran's medical history, there was insufficient evidence to 
support the claim of an existing organic disorder due to a 
head injury.

Additionally, as for the Veteran's left arm, right ankle, 
right knee, and back, the Board notes that April 2008 VA 
treatment records show that the Veteran was establishing VA 
treatment and that he reported a history of osteoarthritis; 
however, no treatment evidence, private or VA, reflects an 
objective diagnosis of osteoarthritis of any joint.  VA 
treatment records do show complaints of pain in the knees and 
ankles, but pain alone is not a disability and without a 
diagnosed or identifiable underlying malady or condition, 
cannot be service-connected.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Clinical examinations of the 
joints were reported to be normal.  

Additionally, with respect to the left arm, the Board 
observes that the Veteran also claimed entitlement to service 
connection for a right arm disorder and that such claim was 
granted in a December 2008 rating decision.  The actual 
disability determined to be service-connected was post-
excision scars of right arm, abdomen, and right calf due to 
the lipoma removals in service.  This decision was based on 
the findings of a January 2008 VA examination, in which the 
examiner noted the lipoma removal described in the service 
treatment records, the Veteran showed the examiner the scars 
related to those incisions, and the examiner documented only 
scars of the right arm, abdomen and right calf.  No scars of 
the left arm were reported.  The examiner noted that the 
Veteran reported occasional parasthesias in both arms, but 
the examiner did not offer a diagnosis related to those 
complaints.  Further, parasthesias is a symptom of a 
neurological disorder, and there is nothing in the record 
that can be construed as indicative of the parasthesias being 
related to a disorder of the left arm.  

Post-service treatment evidence does not discuss any other 
complaint, treatment, or diagnosis related to the head 
injury, left arm, right ankle, right knee, and back claims 
that could be interpreted as establishing a current 
disability.  The Board sees that the Veteran's claim for a 
right knee disorder includes a scar of the right knee; 
however, no scar specifically of the right knee is 
documented.  Moreover, the Board notes that a scar of the 
anterior right calf was considered in the grant of service 
connection related to the disability claimed as a right arm 
disorder. 

Also, with respect to the Veteran's claimed intestinal 
cancer, the Board acknowledges that the Veteran was diagnosed 
with cecal carcinoma in 2001, being treated with a right 
hemicolectomy and chemotherapy.  Private treatment records 
indicate that the Veteran had a difficult post-operative 
course and once started on chemotherapy was unable to 
tolerate the treatment.  Chemotherapy was stopped in February 
2002.  Nevertheless, follow-up treatment records document no 
recurrence of the colon cancer and no other residuals of the 
disease or its treatment.  Further, the November 2008 VA 
examiner stated that the Veteran did not have any current 
colon cancer.  
 
Based on the above, the Board concludes that the Veteran does 
not have current disabilities related to a head injury or 
left arm, right ankle, right knee, or back disorders that may 
be service-connected.  Moreover, as there has been no 
recurrence of the Veteran's colon cancer or documented 
residuals of that disorder or its treatment, the Board finds 
that there is no current disability related to colon cancer.  
Where there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, 
service connection for residuals of a head injury, left arm 
disorder, right ankle disorder, right knee disorder, back 
disorder, and intestinal cancer is denied.

As for the Veteran's stomach and respiratory disorders, post-
service treatment evidence shows that the Veteran has a 
diagnosis of gastroesophageal reflux disease (GERD) and 
Barrett's esophagus and chronic obstructive pulmonary 
disorder (COPD).  However, the evidence fails to establish a 
relationship between either of these disorders and the 
Veteran's military service. 

The Veteran testified that he was exposed to asbestos in 
pipes when sleeping in the top bunk in quarters.  His 
military occupational specialty (MOS) was that of a gunner's 
mate on board the U.S.S. Sicily.  The Veteran's service 
records do not provide any information that indicates whether 
or not the Veteran was exposed to asbestos during active 
service, and mere service on board a naval vessel is not 
enough to create a presumption of exposure.  See Dyment at 
145.  Moreover, the Board notes that the Veteran's GERD, 
Barrett's esophagus, and COPD are not among disorders already 
recognized by VA as due to asbestos exposure.

Further, there is no competent evidence linking the Veteran's 
current diagnoses of a stomach disorder and respiratory 
disorder to his military service, either presumptively or 
directly.  With regard to the stomach disorder, the Board 
notes that there are conflicting opinions of record as to 
whether or not the Veteran has a disorder of the stomach 
related to his military service.  The Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

First, the Board notes that the Veteran was afforded a VA 
examination with regard to this claim in November 2008.  In 
the November 2008 report, the examiner noted the sole 
treatment for gastritis in service as well as history 
supplied by the Veteran and his spouse, who stated that the 
Veteran's stomach symptoms began approximately 20 or 30 years 
prior.  The examiner then opined that the Veteran's current 
stomach disorders were not related to the single incident of 
gastritis in service.  He based this opinion on the fact that 
there was no documentation of stomach complaints or treatment 
after that incident and the Veteran's spouse had stated that 
symptoms did not begin until 30 years prior to the 
examination (which would be approximately 20 years post-
discharge).  

With regard to the question of asbestos causation, the 
examiner indicated that Barrett's esophagus was easily a 
result of reflux disease, many times over the years with 
associated stomach complaints.  He stated he could not find 
any documentation in the literature relating Barrett's 
esophagus to asbestos exposure; therefore, he opined that 
there was no nexus between the two.  As the examiner reviewed 
the claims file, considered the subjective medical history of 
the Veteran as well as history provided by his spouse, and 
reviewed relevant medical literature in forming this opinion, 
the Board affords this opinion great probative weight.

In contrast, the Veteran has submitted a letter from Dr. TF, 
whom the record indicates was the Veteran's primary care 
physician.  Dr. TF states that he had reviewed the available 
medical history, as well as findings of the National 
Institutes of Health and recent medical literature.  He then 
opined that it is at least as likely as not that the 
Veteran's cancer of the stomach was due in large part, if not 
entirely, to his exposures to asbestos from asbestos-wrapped 
steam piping.  

With respect to this opinion, the Board initially observes 
that the Veteran does not have, nor has ever had, a diagnosis 
of stomach cancer.  Further, the Board notes that Dr. TF 
stated that he reviewed the available medical history, but 
does not indicate to what medical history he is referring; 
that is, whether that history was purely the Veteran's 
subjective report or all or part of the Veteran's in-service 
and post-service treatment records.  In this regard, the 
Board observes that Dr. TF does address the episode of 
gastritis the Veteran experienced in service.  Further, Dr. 
TF did not indicate what findings of the NIH and medical 
literature supported his opinion.  These facts coupled with 
the fact that Dr. TF did not apparently know what disorders 
of the stomach the Veteran had leads the Board to assign 
little probative weight to the opinion of Dr. TF.  
Specifically, the Board finds that the probative value of 
this opinion is outweighed by the probative value of the 
opinion of the November 2008 VA examiner.  Thus, the Board 
concludes that a preponderance of the competent and probative 
evidence is against a relationship between the Veteran's GERD 
and Barrett's esophagus and his military service. 

As for the Veteran's currently diagnosed COPD, the Board also 
finds that the competent and probative evidence is against a 
relationship between the COPD and his military service.  At a 
November 2008 VA examination, after examination of the 
Veteran, to include chest X-rays and pulmonary function 
tests, the examiner diagnosed COPD.  He also stated that 
testing revealed no asbestosis.  He indicated that the likely 
etiology of the COPD was smoking, which he noted the Veteran 
reported doing for 30+ years, ending in 1992.  The basis of 
this opinion was a review of the medical literature, which 
showed that asbestos did not cause COPD and that COPD was 
most likely caused by tobacco use.  The Board observes that 
the examiner submitted an addendum to this opinion focused 
solely on a relationship between colon cancer and asbestos, 
and thus is not relevant to the claim with respect to the 
stomach.  There is no competent evidence contradictory to 
this examiner's opinion of record.  

The Board has considered the Veteran's statements in support 
of his claims, to include his contentions as to etiology of 
his various disorders.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
headaches, stomach symptoms, coughing.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  However, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of diagnosis 
and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The Board particularly notes the Veteran's claims that his 
stomach symptoms had persisted since service; however, the 
Board observes that this contention is contradicted by the 
evidence given by his spouse, to whom he has been married 
since 1957.  Further, although the Veteran may attest to 
experiencing certain symptoms since service, absent a 
diagnosis associated with those specific symptoms, his claims 
alone cannot establish that the Veteran's currently diagnosed 
disorders of GERD and Barrett's esophagus are related to 
those symptoms or to any event in service.  Absent competent 
evidence of current diagnoses related to residuals of a head 
injury, a left arm, right ankle, right knee, or back 
disorder, the Board must deny the claims.  Additionally, as 
the competent and probative evidence is against a 
relationship between the Veteran's stomach disorders and COPD 
and military service, the Board also must deny these claims.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As is 
reflected by the above discussion, the Board has considered 
the benefit of the doubt.  However, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for residuals of a head 
injury and a left arm, right ankle, right knee, back, 
stomach, and respiratory disorder.  Therefore, the claims 
must be denied.
        
II. Initial Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected PTSD.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the Veteran's 
service-connected disability.

The Veteran's service-connected PTSD has been assigned an 
initial 10 percent rating, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  The Veteran contends that his 
symptomatology is worse than is contemplated under this 
initial rating, and that a higher rating should, therefore, 
be assigned.  

The regulations establish a General Rating Formula for Mental 
Disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestations of particular symptoms.  However, the use of 
the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve only as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV). 

The criteria for a 10 percent disability rating are:

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.
The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran filed his claim in August 2007.  During the 
appeal period, he was afforded two VA examinations addressing 
his psychiatric symptoms.  The file does not contain records 
related to mental health treatment. 

At a May 2008 VA examination, the Veteran reported that he 
and his spouse had been married for 51 years.  He stated that 
they had five children, one of whom lived nearby.  He 
reported good relationships with his children and 
grandchildren, indicating they had a strong emotional bond.  
However, his spouse, who was also present, indicated that the 
Veteran had [no] feelings.  

The Veteran revealed that he socialized little since retiring 
from his job of 43 years, which was running a park.  He 
indicated that he did not attend church, although his spouse 
did.  He also denied activity in Veterans organizations, 
e.g., VFW, DAV, the American Legion, but he reported being a 
member of the Eagles club, where everyone knew him well.  

The examiner observed that the Veteran was neatly groomed, 
clean, and casually dressed.  He noted that the Veteran's 
speech was unremarkable, as was his thought process and 
content.  Affect was restricted and mood was anxious.  The 
examiner indicated that the Veteran's judgment and insight 
were intact, and his memory was normal.  The Veteran's sleep 
was noted to be impaired, and he indicated having a mild to 
slight irritability.  The examiner stated that the Veteran's 
PTSD symptoms were mild to transient, causing a decrease in 
work efficiency only during periods of stress.  He also noted 
that the Veteran has a diagnosis of depression, not otherwise 
specified, but that these symptoms were not secondary to the 
PTSD, but to the colon cancer, and other non-service 
connected physical disorders.  The GAF assigned for the PTSD 
was 70, whereas the GAF assigned to the depression was 58.  

At a December 2008 VA examination, the Veteran was examined 
specifically to ascertain the symptoms and etiology of his 
depression.  Again, the examiner opined that the depression 
NOS was not related to the service-connected PTSD or to any 
service-connected disability.  The GAF assigned for the PTSD 
was again 70 and for depression, 58.  Given that the examiner 
was addressing the Veteran's depression only in the 
examination report, the Board will not discuss specific 
symptoms documented in that report, as the examiner indicated 
that the depression and PTSD were separate unrelated 
disabilities.  Cf. Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to separate the effects of 
the service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the Veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition).  

The Board observes that the Veteran has been assigned a GAF 
score of 70 for his service-connected PTSD.  A GAF score of 
61-70 contemplates some mild symptoms (e.g., depressed mood 
and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
While a GAF score is highly probative as it relates directly 
to the Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders, the GAF scores assigned in a case are not 
dispositive of whether overall improvement has been 
established; rather, they must be considered in light of the 
actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 
4.126(a).

Based on the above, the Board concludes that the Veteran's 
service-connected PTSD does not manifest in symptoms of 
warranting an initial rating in excess of 10 percent.  
Specifically, the Veteran's impairment due to his PTSD has 
been noted to be mild and transient, warranting a GAF score 
of 70 and causing decrease in work efficiency during times on 
stress.  Absent competent evidence of occasional decrease in 
work efficiency due to symptoms, regardless of level of 
stress involved and caused by symptoms such as panic attacks 
or memory loss, or more severe symptoms, such as impaired 
judgment and insight or deficiencies in thought process and 
speech, there is no basis for assigning a rating in excess of 
10 percent for the Veteran's symptoms of service-connected 
PTSD.  

The Board acknowledges that the Veteran believes his symptoms 
to be of a severity to warrant a rating in excess of 10 
percent.  Laypersons are competent to speak to symptomology 
when the symptoms are readily observable.  Layno at 469.  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the severity of a disability.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu at 494.  Thus, the Veteran is 
not competent to assess the severity of his psychiatric 
disability, but merely to describe the symptoms he 
experiences as a result.

The Board has given consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2009), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, a review of the record fails to 
reveal any functional impairment associated with the 
Veteran's disability to warrant further consideration of 
alternate rating codes.  

Additionally, the Board acknowledges that an extraschedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor 
for extraschedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable.  
Thun, citing 38 C.F.R. § 3.321(b)(1) (2009).  In the present 
case, the Board finds no evidence that the Veteran's service-
connected PTSD presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Veteran's symptoms are 
wholly contemplated by the schedular criteria, and nothing in 
either the subjective or objective evidence suggests that 
these criteria are insufficient to compensate for the 
impairment of function the Veteran experiences due to his 
service-connected disabilities. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the competent evidence does 
not support higher ratings for service-connected PTSD, the 
preponderance of the evidence is against the Veteran's claim 
for an initial rating in excess of 10 percent for this 
disability.  Therefore, the benefit of the doubt doctrine is 
not applicable in the instant appeal, and his service 
connection claims must be denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7. 


ORDER
 
Service connection for residuals of a head injury, to include 
headaches, is denied.

Service connection for a right ankle disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left arm disorder, to include as 
secondary to asbestos exposure, is denied.

Service connection for a back disorder, to include as 
secondary to asbestos exposure, is denied.

Service connection for intestinal cancer, to include as 
secondary to asbestos exposure, is denied.

Service connection for a stomach disorder, to include as 
secondary to asbestos exposure, is denied.

Service connection for a respiratory disorder, to include as 
secondary to asbestos exposure, is denied.

An initial rating in excess of 10 percent for service-
connected PTSD is denied.


REMAND

Although cognizant of the delay that will result, the Board 
finds that a remand is necessary with respect to the 
Veteran's initial rating claim for service-connected 
bilateral hearing loss and his TDIU rating claim.

With regard to the bilateral hearing loss claim, the Board 
finds that the January 2008 VA examination is inadequate.  
See Barr at 312.  Specifically, the Board notes that in 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  The 
January 2008 VA examiner did not address such effects in her 
report.  Moreover, there is no evidence in the file, to 
include the Veteran's own statements, that sufficiently 
addresses these effects.  Therefore, the Board concludes that 
another VA examination is required to ascertain the nature 
and severity of the Veteran's bilateral hearing loss. 

With regard to the claim for a TDIU rating, the Board notes 
that the Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the outcome of the 
veteran's TDIU claim is impacted by the disability ratings 
assigned to his service-connected disabilities the TDIU claim 
is considered to be inextricably intertwined with the initial 
rating claim for bilateral hearing loss.  Consequently, the 
claim of entitlement to a TDIU rating must be remanded to the 
AOJ in accordance with Harris.



Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Schedule the Veteran for a VA 
examination in order to ascertain the 
nature and severity of his service-
connected bilateral hearing loss.  
The claims file should be made 
available for review, and the 
examination report should reflect 
that such review occurred.   The 
examiner is requested to identify 
auditory thresholds, in decibels, at 
frequencies of 1000, 2000, 3000, and 
4000 Hertz.  A Maryland CNC Test 
should also be administered to 
determine speech recognition scores.  
The examiner is also requested to 
discuss the functional effects of the 
Veteran's bilateral hearing loss on 
his daily activities. 

2.	After completing the above action and 
any other development as may be 
indicated by any response received as 
a consequence of the actions taken in 
the preceding paragraphs, the 
veteran's rating claims should be 
readjudicated, to include all 
evidence received since the January 
2009 statement of the case.  If the 
claims remain denied, the veteran and 
his attorney should be issued a 
supplemental statement of the case.  
An appropriate period of time should 
be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


